Order filed May 20, 2016




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00393-CV
                                   ____________

   ANNISE D. PARKER, IN HER OFFICIAL CAPACITY AS FORMER
        MAYOR OF THE CITY OF HOUSTON, AND THE CITY OF
                        HOUSTON, Appellants

                                        V.

CARROLL G. ROBINSON, BRUCE R. HOTZE AND JEFFREY N. DAILY,
                          Appellees


                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-19507

                                     ORDER

      This is an accelerated appeal from an interlocutory order denying a plea to the
jurisdiction signed May 2, 2016. On May 18, 2016, appellants filed a motion in this
court requesting temporary orders pursuant to Texas Rule of Appellate Procedure
29. Rule 29.3 provides that in an appeal from an interlocutory order, an appellate
court may make “any temporary orders necessary to preserve the parties’ rights until
disposition of the appeal and may require appropriate security.” Tex. R. App. P. 29.3.

       Appellants request that we issue an order enforcing the stay of all trial court
proceedings under sections 51.014(b) and (c) of the Texas Civil Practice &
Remedies Code pending resolution of this interlocutory appeal of the denial of their
plea to jurisdiction. Trial is currently set for May 23, 2016.

       It appears from the facts stated in the motion that appellants’ rights will be
prejudiced unless immediate temporary relief is granted. Accordingly, we grant the
motion and issue the following order.

       We ORDER that all proceedings in the trial court be stayed in trial court cause
number 2014-19507, styled Carroll G. Robinson, Bruce R. Hotze, and Jeffrey N.
Daily v. Annise D. Parker, Mayor and City of Houston. The proceedings are stayed
until final decision by this court in this interlocutory appeal or until further orders of
this court.

                                         PER CURIAM

Panel consists of Justices Busby, Donovan, and Wise.